Per Curiam.
When this case was remanded — Blondin v. McArthur et al., 84 Vt. 516—such proceedings were had in the court of chancery that a decree was entered appointing a master to ascertain and report the injunction damages, and restraining the orators from delaying, hindering or preventing the defendants from taking and holding possession of the land and premises in question, “until the further order of court.” Without the defendants’ knowledge, an appeal was allowed-from this decree, which appeal the defendants moved to dismiss, but the motion was overruled.
It is admitted here that so much of the decree as relates to the appointment of a master is not final, but interlocutory merely, and it is apparent that the rest of it is equally so, for it does not touch the merits of the controversy, and is to be in force only “until further order” of the court.
So the decree is one from which no appeal lies, and this Court, even on its own motion, will dismiss the appeal in such cases. Abbott v. Sanders, 83 Vt. 165, 74 Atl. 1058; Taft v. Mossey, 77 Vt. 165, 59 Atl. 166; Nelson v. Brown, 59 Vt. 600, 10 AtL 72.

Appeal dismissed.